 1

 2

 3

 4                                                                    Honorable Ricardo S. Martinez

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE

 9 EDSEL RIES AND MONIKA RIES,                           No. 2:19-cv-00787-RSM
   husband and wife and the marital
10 community comprised thereof,                          ORDER OF DISMISSAL WITH
                                                         PREJUDICE
11                         Plaintiffs,

12            vs.

13 SAFECO INSURANCE COMPANY OF
   AMERICA,
14
             Defendant.
15

16             THIS MATTER having come on before the above-entitled court by stipulation of the

17 parties through their counsel of record, now, therefore, it is hereby ORDERED that all claims

18 herein be dismissed with prejudice and without costs or attorney’s fees to any party.

19             Done this 13 day of August 2019.

20

21                                                   A
                                                     RICARDO S. MARTINEZ
22                                                   CHIEF UNITED STATES DISTRICT JUDGE

23

                                                                       FORSBERG & UMLAUF, P.S.
      ORDER OF DISMISSAL WITH PREJUDICE – PAGE 1                                ATTORNEYS AT LAW
      CAUSE NO. 2:19-CV-00787-RSM                                         901 FIFTH AVENUE  SUITE 1400
                                                                          SEATTLE, WASHINGTON 98164
                                                                         (206) 689-8500  (206) 689-8501 FAX
     2436839 / 1377.0078
 1

 2 Presented By:

 3 By: s/ Matthew S. Adams
   Matthew S. Adams, WSBA No. 18820
 4
   By: s/ Galina K. Jakobson
 5 Galina Kletser Jakobson, WSBA No. 49501
   FORSBERG & UMLAUF, P.S.
 6 901 Fifth Avenue, Suite 1400
   Seattle, WA 98164-1039
 7 Telephone: (206) 689-8500
   Email: MAdams@FoUm.law
 8         GJakobson@FoUm.law
   Attorneys for Defendant
 9

10
     KELLER ROHRBACK L.L.P.
11
     By: s/ William C. Smart
12   William C. Smart, WSBA #8192
     Ian S. Birk, WSBA #31431
13   Keller Rohrback L.L.P.
     1201 Third Avenue, Suite 3200
14   Seattle, WA 98101
     Telephone: (206) 623-1900
15   Fax: (206) 623-3384
     Attorneys for Plaintiffs Edsel Ries and
16   Monika Ries

17

18

19

20

21

22

23

                                                   FORSBERG & UMLAUF, P.S.
      ORDER OF DISMISSAL WITH PREJUDICE – PAGE 2          ATTORNEYS AT LAW
      CAUSE NO. 2:19-CV-00787-RSM                   901 FIFTH AVENUE  SUITE 1400
                                                    SEATTLE, WASHINGTON 98164
                                                   (206) 689-8500  (206) 689-8501 FAX
     2436839 / 1377.0078
